DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement-inhibiting element” in claim 6, corresponding to a section/element of rubber or other high coefficient of friction element on the surface of the fastening device to limit motion (Paragraphs 0031-0032 of Applicant’s Specification)  and “clamping element” in claim 7, corresponding to a spring or elastic bracket which presses the sensor to the user (Paragraph 0070 of Applicant’s Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parkulo (U.S Publication No. 2009/0023421 A1) in view of Liu (U.S Publication No. 2017/0172425 A1).
Regarding claim 1, Parkulo discloses a breathing air supply system to be carried by a user (see Fig. 2, the system is to be carried by itself), the breathing supply system comprising:
a breathing air supply device (equipment 28, see Fig. 2 and Paragraph 0040, the equipment includes an air tank 104 for breathing supply);
a fastening device configured to be in contact with the body of the user of the breathing air supply system and to carry the breathing air supply device (backpack 101, see Fig. 2 and Paragraph 0040; The backpack is in contact with the body of the user and allows carrying of the equipment 28); and
a vital parameter sensor fastened at or in the fastening device or integrated into the fastening device (PASS unit 30, see Fig. 2-4 and Paragraph 0041, the PASS unit 30 is integrated into the backpack; Also see Paragraph 0045, the PASS unit may include biometric sensors 41 to measure vitals such as pulse), wherein:
the vital parameter sensor is configured to measure at least one vital parameter of the user of the breathing air supply system (see Paragraph 0045, the PASS unit may include biometric sensors 41 which may measure a vital parameter of the user, such as pulse or CO2).
Parkulo is silent regarding wherein the vital parameter sensor is configured to emit electromagnetic waves in a direction of the body of a user of the breathing air supply system, to receive electromagnetic waves reflected from the body of the user and to measure the respective vital parameter as a function of the received electromagnetic waves.
Liu teaches a vital parameter sensor, wherein the sensor is configured to emit electromagnetic waves in a direction of the body of a user, to receive electromagnetic waves reflected from the body of the user and to measure the respective vital parameter as a function of the received electromagnetic waves (see Paragraph 0055-0058; Transmitter 110 may transmit a radio signal toward the subject via antenna 112, a receiver 120 receives a reflected signal from bouncing off of the user via antenna 122; Heartbeat and respiration results in modulation of the reflected signal, which may be determined by the sensor; Also see Paragraph 0080-0081, the heart rate and respiratory rate is determined).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Parkulo to have included an integrated biometric sensor configured to emit EM waves and measure the reflections, such as that taught by Liu, in order to measure vital signs without needing to have the sensor in direct contact with the user (see Paragraph 0005 and 0011).
                Regarding claim 2, Parkulo discloses the device of claim 1.
                Liu further teaches wherein the vital parameter sensor is configured as a distance sensor measuring contactlessly (see Paragraph 0005 and 0011 and 0077, the sensor may be used at a distance and contactlessly; It is noted that as claimed, the sensor must only be configured as a distance sensor measuring contactlessly but need not necessarily sense strictly contactlessly; Also see Paragraph 0077 and 0079, the sensor monitors the change in the target distance and mean target distance).
Regarding claim 5, the device of Parkulo discloses the device of claim 1.
Parkulo further discloses wherein the fastening device comprises a back section (see Fig. 2, the backpack has a back section connected to air tank 104), or a shoulder strap section or a belly section (see Fig. 2, the backpack has two shoulder straps and a belt section), or any combination of a back section and a shoulder strap section and a belly section (see Fig. 2); and
the vital parameter sensor is arranged in or at the back section or in or at the shoulder strap section or in or at the belly section (see Fig. 2, the PASS unit 30 is positioned at the back section and/or the belt section. Thus, the biometric sensor/parameter sensor is postioned at the back section and/or the belt section).
Regarding claim 6, the device of Parkulo discloses the device of claim 1.
Parkulo further discloses a movement-inhibiting element (see Fig. 2, front buckle) mounted on a surface of the fastening device (see Fig. 2, the buckle is mounted on an inner and outer surface of the belt portion), which points towards the user (see Fig. 2, the inner surface of the belt portion points towards the belly of the user), and which movement-inhibiting element is configured to reduce a movement of the fastening device relative to the user (The clasping of the belt together and/or tightening of the belt reduces the movement of the rest of the harness relative to the user, as otherwise the harness has more freedom of movement). It is further noted that the shoulder straps appear to have tightening buckles as well, and at least the top portions of the straps may point ‘toward’ the wearer’s head.
Regarding claim 10, the device of Parkulo discloses the device of claim 1.
Parkulo further discloses a communication unit (PDA device 10, see Fig. 3 and Paragraph 0062, the PDA device may receive biometric data gathered by the PASS 30) configured to transmit one or more value that has been measured by the vital parameter sensor to a receiver located remotely in space (see Paragraph 0062 and 0066, the PDA may receive biometric values, which may in turn transmit such biometric values to a LAN to other devices; Also see Fig. 1 and Paragraph 0070, the PDA may pass and receive data to other communication systems 15 of other users, which may be located remotely in space).
Parkulo is silent regarding wherein the transmission occurs by means of radio waves.
However, Parkulo teaches that PASS device data can be transmitted via radio waves (see Paragraph 0007).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Parkulo to have included transmitting the data via radio waves, such as that taught by Parkulo, in order to use a known EM wave for communication of data between devices (Paragraph 0007).
Regarding claim 11, the device of Parkulo discloses the device of claim 2.
Liu further teaches wherein the distance sensor is configured as a radar sensor and is configured to emit electromagnetic waves in a frequency spectrum in the range of 30 GHz to 300 GHz (see Paragraph 0055-0058; Examiner is reading radar as a type of sensor that transmits EM waves toward an object and detects the object from the subsequent echo; Thus, the sensor of Liu acts as a radar sensor; also see Paragraph 0054, the transmitter may emit waves in the frequency range of 300 MHz to 300 GHz; It is again noted that the sensor need not necessarily emit waves within that spectrum, but must be merely configured to be able to do so).
Regarding claim 12, the device of Parkulo discloses the device of claim 5.
Parkulo is silent regarding another vital parameter sensors to provide a plurality of vital parameter sensors, wherein the plurality of vital parameter sensors are arranged at or in at least two different sections of the fastening device.
However, Parkulo teaches that there may be a plurality of vital parameter sensors (see Paragraph 0045, there may be plural biometric sensors to measure the physiological characteristics of the wearer), and that 
Liu further teaches that the vital parameter sensor may measure heart rate and/or respiratory rate (see Claim 1 and Paragraph 0026). 
Furthermore, Liu teaches that the vital parameter sensor operates at a variety of distances and compensates for any static or dynamic distance changes (see Paragraph 0077 and 0079, the sensor monitors the change in the target distance and mean target distance and may calculate the vital signs at any suitable distance). Changing the distance or location of the sensors on the harness of Parkulo would thus not impact their function of providing heart and/or respiratory rates.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Parkulo to have included two vital parameter sensor in different sections of the fastening device to individually sense heart rate and respiratory rate, such as that taught by Parkulo and Liu, in order to provide different biometric parameters from the patient (Paragraph 0045) and since it has been held that mere duplication of parts and the rearrangement of parts are not patentable unless a new and unexpected result is produced/the rearrangement would not have modified the operation of the device (see MPEP 2144.04 (VI)(B-C). The location of the sensors may be positioned at either strap portion, along the belt/back portions, etc.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (U.S Publication No. 2017/0072231 A1) in view of Liu (U.S Publication No. 2017/0172425 A1).
Regarding claim 1, Carr discloses a breathing air supply system to be carried by a user, the breathing supply system (Fig. 1-3) comprising:
a breathing air supply device (breathing apparatus equipment 20, see Fig. 1-3 and Paragraph 0041 and 0049);
a fastening device configured to be in contact with the body of the user of the breathing air supply system and to carry the breathing air supply device (wearable harness 22, see Fig. 3 and Paragraph 0049, the harness may be worn/carried by the user and may hold the electronics and oxygen source within the case of the harness).
Carr is silent regarding a vital parameter sensor fastened at or in the fastening device or integrated into the fastening device, wherein: the vital parameter sensor is configured to measure at least one vital parameter of the user of the breathing air supply system; and the vital parameter sensor is configured to emit electromagnetic waves in a direction of the body of a user of the breathing air supply system, to receive electromagnetic waves reflected from the body of the user and to measure the respective vital parameter as a function of the received electromagnetic waves.
However, Carr teaches that it is known to providing vital parameter sensors in breathing apparatus equipment (Paragraph 0005) and further teaches wherein the electronics of the system may be stored within the harness case (see Paragraph 0049, the electronic components including pressure transducers and telemetry module maybe be housed within case 24).
Liu teaches a vital parameter sensor, wherein the sensor is configured to emit electromagnetic waves in a direction of the body of a user, to receive electromagnetic waves reflected from the body of the user and to measure the respective vital parameter as a function of the received electromagnetic waves (see Paragraph 0055-0058; Transmitter 110 may transmit a radio signal toward the subject via antenna 112, a receiver 120 receives a reflected signal from bouncing off of the user via antenna 122; Heartbeat and respiration results in modulation of the reflected signal, which may be determined by the sensor; Also see Paragraph 0080-0081, the heart rate and respiratory rate is determined).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Carr to have included an a vital parameter sensor fastened within the case configured to emit EM waves and measure the reflections, such as that taught by Liu and Carr, in order to measure vital signs without needing to have the sensor in direct contact with the user (see Liu Paragraph 0005 and 0011) and to provide protection for the sensor within the case of the harness (Paragraph 0049).
Regarding claim 3, the device of Carr discloses the device of claim 1.
Carr further discloses wherein the fastening device comprises at least one cavity (see Paragraph 0049, the harness may house components within case 24, and thus it must have a cavity formed therein; Also see Fig. 3); and
the vital parameter sensor is arranged in the cavity and is completely enclosed by the fastening device (see Paragraph 0049 and the rejection of Claim 1; The vital parameter sensor of Liu is disposed within the cavity and fully enclosed; also see Fig. 3, where the case encloses the contents disposed therein).
Regarding claim 4, the device of Carr discloses the device of claim 3.
Carr further discloses wherein the fastening device has a back section (case 24, which is composed of front casing member 26 and rear casing member 28, see Paragraph 0049 and Fig. 3) configured to be in contact with the back of the user of the breathing air supply system (see Fig. 1-3, when the user wears the harness, the case 24 will be in contact with the back of the user); and
the cavity accommodates the vital parameter sensor, and is arranged in the back section (see Paragraph 0049 and the rejection of Claim 1; The vital parameter sensor of Liu is disposed within the cavity and fully enclosed; also see Fig. 3, thus the sensor is arranged in the back section).
Regarding claim 5, the device of Carr discloses the device of claim 1.
Carr further discloses wherein the fastening device comprises a back section (case 24, which is composed of front casing member 26 and rear casing member 28, see Paragraph 0049 and Fig. 3), or a shoulder trap section (see Fig. 3, straps 30/32, also see Paragraph 0049) or a belly section (see Paragraph 0018, the harness may also include a waist belt), or any combination of a back section and a shoulder strap section and a belly section (Paragraph 0018, 0049 and Fig. 3); and
the vital parameter sensor is arranged in or at the back section (see Paragraph 0049 and the rejection of Claim 1; The vital parameter sensor of Liu is disposed within the cavity and fully enclosed; also see Fig. 3, thus the sensor is arranged in the back section).
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Parkulo (U.S Publication No. 2009/0023421 A1) in view of Liu (U.S Publication No. 2017/0172425 A1), as applied to claim 1, in further view of Fonzi (U.S Publication No. 2017/0296094 A1).
Regarding claim 8, Parkulo discloses the device of claim 1.
Parkulo teaches wherein the vital parameter sensor may be in a measuring state (see Paragraph 0045, the biometric sensors may actively measure the user vital parameters)
Parkulo is silent regarding wherein the breathing air supply system comprises a use sensor, which is configured to automatically detect whether the breathing air supply system is being carried by the user or is not being carried by the user, and wherein the vital parameter sensor may be in an inoperative state; and
the breathing air supply system is configured to bring the vital parameter sensor into the measuring state in response to the use sensor detecting that the breathing air supply system is being carried, and/or to bring the vital parameter sensor into the inoperative state when the use sensor has detected that the breathing air supply system is not being carried.
Fonzi teaches a use sensor, which is configured to automatically detect whether the breathing air supply system is being carried by the user or is not being carried by the user (see Paragraph 0017-0019, 0091-0092, regulator sensor 620 and DBPA in regulator 400; The sensor and algorithm may detect whether the system is donned by the user, or if it is doffed, based on the sensor input and breathing), and the vital parameter sensor may be in a measuring state or in an inoperative state (see Paragraph 0097, when the regulator determines from the sensor that no breathing is occurring, and thus the device is doffed, the electrical components such as sensors, communication components, etc. may be set to off or a low power mode; Telemetry data transmission may also be decreased to conserve power); and
the breathing air supply system is configured to bring the vital parameter sensor into the measuring state in response to the use sensor detecting that the breathing air supply system is being carried (see Paragraph 0097, when the system is determined to be donned, the system sensors are enabled to their appropriate and normal levels), and/or to bring the vital parameter sensor into the inoperative state when the use sensor has detected that the breathing air supply system is not being carried (see Paragraph 0097, when the system is determined to be doffed, the system sensors are brought into low power mode, or off, and telemetry is reduced).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Parkulo to have included a use sensor to bring the vital parameter sensor into a inoperative state when the supply system is sensed to be doffed, and to bring the vital parameter sensor into a measurement state when the supply system is sensed to be donned, such as that taught by Fonzi, in order to conserve power and to reduce unnecessary telemetry/sensing (Paragraph 0097).
Regarding claim 9, Parkulo discloses the device of claim 1.
Parkulo is silent regarding signal processing unit and wherein the vital parameter sensor has a variable scanning frequency; and
the signal processing unit is configured to automatically change the scanning frequency of the vital parameter sensor as a function of signals of the vital parameter sensor and/or of another signal of the breathing air supply system and/or as a function of signals of an ambience sensor, which measures an ambient condition.
Fonzi teaches a signal processing unit (sensor 620 and DBPA stored in memory of regulator 400, see Paragraph 0092), and teaches wherein a vital parameter sensor has a variable scanning frequency (see Paragraph 0097, when there is no respiratory signal and thus the system is determined to be doffed, the sampling frequency of sensors may be decreased or disabled; When the respiratory signal indicates the system is donned, the sampling frequency/operation of the sensors may be returned to normal); and
the signal processing unit is configured to automatically change the scanning frequency of the vital parameter sensor as a function another signal of the breathing air supply system (see Paragraph 0097, the change in sampling frequency is in response to the determination of breathing; see Paragraph 0092, the determination of donning/doffing may be with a sensed inhalation and exhalation phases).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Parkulo to have included a signal processing unit, configured to change the scanning frequency of the vital parameter sensor as a function of the breathing signal measured by the device, such as that taught by Fonzi, in order to conserve power and to avoid unnecessary sensing when the device is not in use (Paragraphs 0092 and 0097).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Parkulo (U.S Publication No. 2009/0023421 A1) in view of Liu (U.S Publication No. 2017/0172425 A1) and Fonzi (U.S Publication No. 2017/0296094 A1), as applied to claims 1 and 9, in further view of Lee (U.S Publication No. 2016/0331249 A1).
Regarding claim 13, Parkulo discloses the device of claim 9.
Parkulo further teaches ambience sensors measuring ambient conditions (Paragraph 0015 and 0045, environmental sensors 42 may detect the surrounding temperature or the presence of gas).
Parkulo is silent regarding the signal processing unit is configured to automatically change the scanning frequency of the vital parameter sensor as a function of signals of an ambience sensor, which measures an ambient condition.
However, Lee teaches wherein a signal processing unit is configured to automatically change the scanning frequency of the vital parameter sensor as a function of signals of an ambience sensor, which measures an ambient condition (see Paragraph 0009 and 0022; Processor module 50 changes the scanning frequency of the analog front-end sensor 40 when the environmental sensor detects an increase in intensity; also see Paragraph 0024 and 0007, the analog front-end sensor measures vital signs/biological signals from the body).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Parkulo to have included automatically changing the scanning frequency of the vital parameter sensor in response to sensed ambient conditions by the ambient sensor, such as that taught by Lee, in order to monitor vital signs effected by the measured ambient conditions (Paragraph 0009, 0024).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Parkulo (U.S Publication No. 2009/0023421 A1) and Liu (U.S Publication No. 2017/0172425 A1) and Campman (U.S Patent No. 5,949,337 A) and Berme (U.S Patent No. 9,414,784 B1).
Regarding claim 7, Parkulo in view of Liu discloses the device of claim 1, as described in the rejections above.
The biometric sensor of Parkulo may be disposed within the housing of the PASS unit 30 (Paragraph 0045) which can be positioned in a recess of the harness (Paragraph 0041). Liu teaches that the radar sensors may operate over a variety of distances and therefore can be moved while still providing the sensing functionality of heart rate and/or respiration (Paragraph 0077 and 0079). Liu and Parkulo are silent regarding a clamping element which biases the sensor in the direction of the user to hold it in a prestressed position. Furthermore, claim 7 is being interpreted under 112(f) and the buckles and straps of the harness of Parkulo would thus not accurately read as a clamping element configured to bias the sensor, and do not include a spring or elastic bracket (see Paragraph 0070 of Applicant’s Specification) which could push the sensor in the direction of the body. 
Berme teaches that elastic bands may be used to couple a sensor to the body of a user (Col. 8 lines 25-27) and also discloses the use of clamps for coupling a sensor to an object such as a canoe or racket (Col. 8 line 58 - Col. 9 line 3). However, none of these methods of sensor attachment are suitable for biasing a sensor that is fastened at or in the fastening device or is integrated into the fastening device of Parkulo, as is required by claim 1. Such elastic bands and clamps are not suitable for use with a harness where the sensors may already be formed therein, and are departed from the device of Parkulo. Campman teaches a belt assembly for holding a sensor assembly to a harness portion, but similarly does not teach or disclose a clamp or biasing element such as a spring or elastic portion that would push the sensor in closer proximity/against the user in a prestressed position. There is no other teaching which would suggest introducing an element which would clamp or bias or compress the sensor of Parkulo/Liu toward the body in a prestressed position, as the sensor of Liu already works over a range of distances and compensates for changes in distance from the subject (Paragraph 0077 and 0079) and thus the sensor does not necessarily need to be placed in closer/constant proximity, as it’s integration into the harness of Parkulo already places it substantially on the user.
It is thus found that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a clamping element configured to bias the vital parameter sensor in the direction of the user to hold it in a prestressed position, unless through impermissible hindsight reasoning or through arbitrary reconstruction of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785